MEMORANDUM **
Richard R. Hamzik appeals pro se the tax court’s decision upholding the Commissioner of Internal Revenue’s determination that Hamzik is liable for income tax on a gain he received in 1996 from the sale of a residence, for an addition to tax under 26 U.S.C. § 6651(a)(1) for failing to file a timely 1996 tax return, and for an addition to tax under 26 U.S.C. § 6654(a) for failing to pre-pay sufficient 1996 estimated tax.
On appeal, Hamzik does not address specifically whether he is entitled to nonrecognition of the gain from the sale of his residence or whether he is liable for the civil penalties imposed on him. He contends only that he does not have a tax liability and subsequent deficiency because all federal income taxes are “indirect taxes” and the Commissioner has not produced the statutes defining the “revenue taxable activity” that would make Hamzik subject to or liable for any tax under Title 26. The tax court properly rejected Hamzik’s arguments as frivolous. See United States v. Hanson, 2 F.3d 942, 945 (9th Cir.1993); Grimes v. Commissioner, 806 F.2d 1451, 1453 (9th Cir.1986); United States v. Studley, 783 F.2d 934, 937 (9th Cir.1986).
The Commissioner has moved for sanctions pursuant to 28 U.S.C. § 1912 and Fed. R.App. P. 38. We impose sanctions in the amount of $250 because Hamzik’s contentions are frivolous and wholly without merit. Wilcox v. Commissioner, 848 F.2d 1007, 1009 (9th Cir.1988).1
AFFIRMED WITH SANCTIONS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. The Commissioner’s motion to file Supplemental Excerpts of Record out of time is GRANTED.